Exhibit AMENDED AND RESTATED ARTICLES OF ORGANIZATION OF ASHTON WOODS USA L.L.C. ARTICLE ONE Name The name of the limited liability company referred to in these Articles as the “Company,” is Ashton Woods USA L.L.C. ARTICLE TWO Duration The Company shall have perpetual existence. ARTICLE THREE Purpose The purpose for which the Company is organized is to transact any or all lawful business for which limited liability companies may be organized under the Act. ARTICLE FOUR Right to Continue Business The remaining members of the Company have the right to continue the business of the Company on the death, retirement, resignation, expulsion, bankruptcy or dissolution of a member or the occurrence of any other event which terminates the continued membership of a member of the Company. ARTICLE FIVE Managers The Company is to be managed by one or more managers, as that term is used in the Act.The number, and the classes and qualifications of, Managers shall be fixed from time to time by or in accordance with the Regulations. 1 ARTICLE SIX Registered Office and Registered Agent The street address and mailing address of the Company’s initial registered office is: One East
